Case 8:19-cv-03314-GJH Document 35 Filed 04/28/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Greenbelt Division)
JESSICA R. STEELE,
Plaintiff,
Vv. Case Number 8:19-cv-33 14-GJH
SAILING VESSEL “POLARIS,”
Defendant in rem,

and

MARK STEELE, et al.,

Defendants in personam.

REPLY TO PLAINTIFF’S OPPOSITION TO MOTION FOR CONTEMPT

COMES NOW Alyssa Tantallon, LLC (“Alyssa Tantallon”), by counsel, and for its
Reply to Plaintiff's Opposition to Motion for Contempt states as follows:

1. The Polaris was returned on April 27, 2021 — 25 days after this Court ordered
that it be returned “promptly.”

2. Plaintiff states that there was no good faith attempt to resolve the motion before
filing it. However, the Motion for Civil Contempt was filed to compel her to take an action
which the Court had already ordered her to do “promptly.” Plaintiff at all times had control over
the boat, and only she could arrange to have it returned. Plaintiff's Opposition provides no
explanation as to why the boat had not been returned prior to the Motion for Civil Contempt, or
why it took fourteen days after the motion was filed for it to be returned other than that boating

professionals are “busier” now.
Case 8:19-cv-03314-GJH Document 35 Filed 04/28/21 Page 2 of 3

3 Furthermore, Plaintiff's request to require to emails and a virtual meeting before
filing any additional motions seeks to impose a higher burden than that required by any of the
Court rules or would be required if Plaintiff were represented by counsel.

4, Finally, her request for Rule 11 sanctions is not only not properly before the court.
Nor has she presented any evidence that the Motion for Civil Contempt was “presented for
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation.” As stated previously, the Polaris, which was ordered to be returned “promptly,” was
not returned until two weeks after the motion was filed, and 25 days after it was ordered to be
returned. Had the motion not been filed, the boat still might not have been returned.

WHEREFORE, Alyssa Tantallon asks that this Court deny the relief requested in

Plaintiff's Opposition to the Motion to Compel and grant such further relief as the Court deems

appropriate.
Respectfully submitted,
ALYSSA TANTALLON, LLC
By counsel

By: /s/ James T. Bacon

 

ALLRED, BACON, HALFHILL, & YOUNG, P.C.
James T. Bacon, Esq. Bar No. 10956

11350 Random Hills Road

Suite 700

Fairfax, VA 22030
703-352-1300
703-352-1301 (fax)

jbaconvabhylaw.com

 

Counsel for Alyssa Tantallon, LLC
Case 8:19-cv-03314-GJH Document 35 Filed 04/28/21 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that on this 28th day of April, 2021, a true copy of the foregoing was
mailed first-class, postage prepaid and emailed to: Jessica Steele, 3904 Edmunds St., NW,
Washington, DC 20007, letszosailing(@@yahoo.com.

 

/s/ James T. Bacon
James T, Bacon
